PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/862,799
Filing Date: 23 Sep 2015
Appellant(s): Schafer et al.



__________________
Mark Hrozenchik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/11/2021


Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated 8/12/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 
 The Following ground(s) of rejection are applicable to appealed claims. 
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruk et al. (US-2006/0058923) in view of Greer et al. (US-2008/0301153 A1)in further view of Bloom (US 7,653,457 B2) 
 
Response to Arguments 
Appellant argues: “that the item “ISOObjectsID” field 1276 is not the same as the recited claim feature. As described by Greer, an ISOObjectsID field 1276 is generated for each item in a bill of materials or parts list for a construction project. This is not the same as the recited claim feature, which is defined as “wherein each of a first and second set of components is identifiable by a unique space specification part number, and wherein the unique space specification part number is based on the set of components specified for the respective space.” That is, in Greer, there would be numerable ISOObjectsID field 1276 items for a project, or portion of a project, but in the recited claim feature, there is only one space specification part number for each section of the lighting control system. While it is true that in Greer one ISOObjectsID field 1276 can denote numerous smaller components of a larger component, in the claim feature as recited there is at least a first and second set of components that are defined by the space specification part number. This would not be the case in Greer.”  Brief pages 7. 

Based on the broadest reasons of interpretation the “unique space specification part number” is interpreted to be a unique number that identifies a part or a set of components for a specific location ( See specification: [0018] the LCS space specification part number uniquely identifies the physical space of the enterprise location to which it is associated).  
As cited in the OA mailed on 8/12/202 page 3,  Kruk teaches the specifying the LCS for at least two spaces of the two or more spaces of the enterprise to create a set of components for each of the at least two spaces, wherein each of a first and second set of components is identifiable by a unique space specification part, and wherein the unique space specification part is based on the set of components specified for the respective space; (Kruk: Fig.5, [ showing set of components for different areas (e.g. basement, 1st floor, 2nd floor)] , Par.52,  Par.60, Par.63, lighting system,  par.29), Kruk does not explicitly teach the unique space specification number. However, this is taught by Greer ([0125]-[0127], [0201], Fig. 22, #1276). It would have been prima facie obvious to one of the ordinary skill in the art before the filing date to incorporate the unique number feature for the same reasons its useful in Greer-namely, to associate the stored data with the particular components of the construction project (Greer [0127]). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.
Greer is relied on to teach the unique number.  Greer’s unique number is for a group of components for a specific location (see Greer: [125], an ISO is generally interpreted to be a definition of a sub-portion of an entire construction project. The ISO definitions can include as many or as few of the components of the project as is convenient or practical for a particular project. For example, if the construction project is a warehouse, an ISO can be defined that includes an overhead door and all of the mounting hardware for the door. Virtually any useful it is true that in Greer one ISOObjectsID field 1276 can denote numerous smaller components of a larger component” (Brief pages 7.)  As such, Greer cures the deficiency of Kruk with its teaching of assigning unique numbers to components of any size (large or small).Therefore, the combination of Kruk in view of Greer read on the claimed limitation.  "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art."  In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). 

Appellant further argues:  “In Greer, if there were a space, or location that needed multiple different types of components, then there would be an ISOObjectsID field 1276 for each of the multiple different types of components (e.g., one for nails, one for screws, one for lumber, one for paint, and so on).” Brief pages 7.

As an initial matter, examiner respectfully disagree with Appellant’s characterization of the combination of Kruk in view of Greer and point to the paragraph above outlining examiner’s rejection. Even assuming arguendo, although Kruk teaches set of multiple different types of components for different spaces (see Kruk: Fig.5, [showing set of components for different areas (e.g. basement, 1st floor, 2nd floor)], par.52, see also par.44), Claim 1 does not recite “different type of components”. This is merely an interpretation of the appellant and cannot be read into the claims.  Claim 1 actually recites, in relevant portions, “comprising, … wherein each of a first and second set of components is identifiable by a unique space specification part number”. There is no 

	Appellant includes a statement at the end of page 7 of brief that the combination of cited references fail to disclose recited limitation. However, the statement is merely conclusory that the features aren’t taught. Examiner respectfully refer back to the rejection on the record and the paragraphs above explaining the combination of references. 

Appellant further argues:  Kruk and Greer cannot be combined.  (Brief, page 8-9)

In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Brief, page 8), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Kruk and Greer are both in the same field of endeavor as the claimed invention (system for space design), and one of ordinary skill would have readily acknowledged their applicability.  Furthermore, appellant offers no specific reasoning as to why the references cannot be combined.  

Conclusion
Appellant does not argue the remaining references or claims on their own merits other than for their analogous features, and these rejections should stand or fall with their respective base claims. The arguments set forth in this Answer do not set forth any new positions, and any new arguments presented in a Reply Brief should not be used as grounds for reversal. "Any bases for asserting error, whether factual or legal, that are not raised in the principal brief are waived." Ex parte Borden, 93 USPQ2d 1473, 1474 (BPAI 2010) (informative). See also Optivus Tech., 469 F.3d at 989 (”[A]n issue not raised by an appellant in its opening brief... is waived.") (citations and quotation marks omitted).  Appellant has not carried the burden to demonstrating that the rejection made under §103 was the result of any error. 

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/MANAL A. ALSAMIRI/
Examiner, Art Unit 3628
Conferees:
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an